Case 2:03-cr-80359-TGB-RSW ECF No. 266 filed 06/19/20        PageID.1600    Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                           Criminal No. 03-80359-10
              Plaintiff/Respondent,                  HON. TERRENCE G. BERG
       v.
 ALBERTO FLORES,
              Defendant/Movant.
 _________________________________/


                  ORDER EXTENDING TIME IN WHICH TO
                    FILE GOVERNMENT'S RESPONSE


       The respondent having filed a motion for extension of time in which to file its

 response, and the court being fully advised in the premises, thereof,


       IT IS HEREBY ORDERED that respondent's motion for extension of time to

 file a response be, and hereby is, GRANTED, and the government's response is to

 be filed on or before July 20, 2020.


                                              /s/Terrence G. Berg______
                                              HON. TERRENCE G. BERG
                                              U.S. DISTRICT COURT JUDGE
 Dated: June 19, 2020
